DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered. Claims 1-4 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claim 1 to read “a cooling device for cooling the air supply system via an air stream that splits to flow interior to and around the exterior of the compressor and air-drier device operable irrespective of an operating state of the compressor device.” A review of specification has not return sufficient support for the air splitting aspect of the above clause. For at least this reason, independent claim 1 lacks proper written description. Dependent claims 2-4 are also rejected for lacking proper written description. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0001791 (Mizufune hereinafter) in view of US 6210132 (Shiinoki hereinafter) in view of US 7784584 (Gonzalez hereinafter) and further in view of US 2016/0001791 (Schmitt hereinafter)
Regarding claim 1, Mizufune teaches an air supply system for a rail vehicle (¶ 10) that discloses an air compressor or generating compressed air (Air compressor 13, Figures 7 and 8); an air-drier device for dehumidifying the compressed air (Dehumidifier 19 per ¶ 92); a housing for enclosing the compressor device and the air-drier device (Case 12 seen in Figure 8), characterized by a cooling device for cooling the air supply system (Fans 15 per ¶ 45) via an air stream interior and exterior to the compressor and the air-drier (Fans 15 as seen in Figure 7, when using the broadest reasonable interpretation, will supply air within the case such that there is a flow exterior the compressor and inside the casing to the air dryer), which is operated irrespective of the operating state of the compressor device (¶ 64 details independent operation from the driving electric motor 14).
Mizufune is silent with respect to the air stream being split to flow interior to and around the exterior of the compressor and the air-drier device.
However, Shiinoki teaches an air supply system that discloses an air flow system driven by a fan that discloses an air stream being split to flow interior to and around the exterior of the compressor and the air-drier device (Figure 1, compressor 1 and dryer 16 features the air being split around and through the compressor and around the dryer, the resultant combination would allow for portions of the directed air to flow within the interior of the air dryer as set forth in the Mizufune reference above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air system and flow paths of Mizufune with the teachings of Shiinoki to allow for additional cooling. 
Mizufune is silent with respect to at least one temperature sensor for sensing at least one temperature value interior to the housing and exterior a circuit formed by the compressor, air-drier, and cooling device, and, wherein the cooling device is operable in dependence on the at least one temperature sensed.
However, Gonzalez teaches an enclosed system that retains heat which discloses sensing an interior temperature separate from the components within the container (Column 3 Lines 56-63 detail the temperature sensor able to determine an internal temperature and send that data to a controller). The resultant combination would use the housing sensor of Gonzalez to monitor the internal temperature of Mizufune while not directly detecting a circuit formed by the compressor, air-drier, and cooling device, and then send the detected data to the controller of Mizufune such that the cooling device is operable in dependence on the at least one temperature sensed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Mizufune with the temperature sensors of Gonzalez to allow for accurate and real time measurements of the temperature within the compressor system.
Mizufune, per Gonzalez, is silent with respect to a temperature sensor for sensing a temperature value of the environment outside of the housing, and wherein the cooling device is operable in dependence on the at least one temperature sensed and in dependence on the temperature value of the environment.
However, Schmitt teaches an air-handling unit that discloses a temperature sensor for sensing a temperature value of the environment outside of the housing (Sensor 140 per ¶ 33 which shows 140 as being part of the air sensing components 136 which detect ambient conditions which are being interpreted as exterior conditions. The resultant combination would factor these sensed data points into the controller of Mizufune such that the cooling device is operable in dependence on the at least one temperature sensed (Per Gonzalez) and in dependence on the temperature value of the environment (Per Schmitt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Mizufune with the ambient sensing capabilities of Schmitt to further improve the operational accuracy and overall performance of the air supply system.
Regarding claim 3, Mizufune’s modified teachings are described above in claim 1 where Mizufune further discloses the cooling device has a fan device (Fan 15) for generating a cooling-air stream through the housing (¶ 63-65).
Regarding claim 4, Mizufune’s modified teachings are described above in claim 3 where Mizufune further discloses that the housing (casing 12) has at least one cooling-air entry (Inlet at air filters 22 for the fans 15 per Figures 6 and 8) and at least one cooling-air exit (Exhaust port 12d per Figure 4), and the fan device of the cooling device is arranged in or on the housing (Figure 8) such that it can generate a cooling-air stream from the at least one cooling-air entry (22), through the housing (casing 12), to the at least one cooling-air exit (Outlet 12d).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0001791 (Mizufune) in view of US 6210132 (Shiinoki) in view of US 7784584 (Gonzalez) in view of US 2016/0001791 (Schmitt) and further in view of US 6105377 (Jeong hereinafter).
Regarding claim 2, Mizufune’s modified teachings are described above in claim 1 where Mizufune further discloses that a control device (Controller 24 per ¶ 62), wherein the cooling device (fans 15) can be activated irrespective of the operating state of the compressor device (¶ 64 details independent operation of the fans from the electric motor controlling the compressor). It should be noted that Gonzalez in Column 3 Lines 56-63 details the controller activating a cooling method based on the sensed internal temperature. 
Mizufune is silent with respect to the controller activating the cooling device in dependence of the sensed temperature outside of the housing and the at least one temperature value sensed interior to the housing.
However, Jeong teaches a compressor controller for a refrigeration installation that discloses a controller activating and controlling the cooling fan (Figure 1, controller 114 and cooling fan 108 with driver 110). The resultant combination would take the data fed to the controller of Mizufune per Gonzalez and Schmitt and use the communications of Jeong to activate the cooling device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Mizufune to control the cooling fan of Mizufune per the teachings of Jeong to allow for the user to better control the entire cooling air supply system.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746